IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,727


PHILIPPE PADIEU, Relator

v. 

COURT OF APPEALS OF TEXAS, FIFTH DISTRICT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 05-11-00883-CV, 05-11-00884-CV, 05-11-00885-CV, 
05-11-00886-CV, 05-11-00887-CV, 05-11-00888-CV 
IN THE COURT OF APPEALS OF TEXAS, FIFTH DISTRICT, DALLAS


 Per curiam.

O R D E R


	Relator has filed a pro-se motion for leave to file a writ of mandamus pursuant to the
original jurisdiction of this Court. In it, he contends that he filed petitions in the court of
appeals seeking a writ of mandamus ordering the trial court to rule on pending motions for
a free copy of the trial record from a criminal case. The court of appeals determined that it
did not have jurisdiction and dismissed because the underlying motions sought a trial record
to aid in the preparation of a habeas corpus application under article 11.07 of the Code of
Criminal Procedure. In re Padieu, Nos. 05-11-00883 - 00888-CV (Tex. App.- Dallas., Jul.
19, 2011) (published).
	We order that this application be filed and set for submission to determine if an
appellate court has jurisdiction to consider whether the trial court should be ordered to rule
on a pending motion relating to a future, un-filed habeas corpus application. The parties are
invited to brief the issue. 
 Relator is entitled to representation before this Court at this time. Tex. Code Crim.
Proc. art. 1.051 (d)(4). Accordingly, the trial court, the 219th Judicial District Court, Collin
County, Texas, is ordered to determine if Relator is currently represented by counsel, and if
so, to inform this Court who represents Relator. If Relator is not currently represented by
counsel and desires counsel, the trial court must first determine whether Relator is indigent.
If the trial court finds Relator is indigent, that court shall appoint an attorney to represent
Relator before this court in regard to AP-76,727 in accord with the provisions of Articles
1.051 and 26.04 of the Code of Criminal Procedure. The trial court shall send to this Court,
within 30 days of the date of this order, a supplemental transcript containing: a confirmation
that Applicant is represented by counsel; the order appointing counsel; or a statement that
Applicant is not indigent. All briefs shall be filed with this Court within 60 days of the date
of this order.

Filed: February 15, 2012
Do not publish